Appellants were convicted in the Justice's Court of selling intoxicating liquor to a minor, without necessary consent for that purpose, and fined in the sum of *25 each. They prosecuted an appeal thence to the County Court, and, upon trial in that court, were fined in the sum of $50 each. This appeal is sought to be prosecuted from this latter conviction. This cannot be done. Where, on appeal from the Justice Court to the County Court, the fine imposed in the latter court does not exceed $100, exclusive of costs, the judgment in the County Court is final. An appeal is such case does not lie to this court. There is another reason why this court cannot entertain jurisdiction of this appeal. The recognizance is jointly entered into by the defendants. Where two or more defendants jointly convicted seek to appeal to this court, a separate recognizance must be entered into by each appellant. They cannot appeal by giving a joint recognizance. For the reasons indicated this appeal is dismissed.
Appeal Dismissed. *Page 437